DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The after-final amendment filed on 11/01/2021 has been received and fully considered.
3.	Claims 1, 3-11, 13, 15-17, 19-20 are presented for examination.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.1	Authorization for this examiner’s amendment was given in a telephone interview with James Love (Reg. No. 43,922) on 11/16/2021.
4.2	The application is amended as follow:

	In claim 1 line 15, the word “and” has been deleted.
	In claim 1 line 16, following the word “edges”, the phrase --; and designing the 3D modelled object representing the mechanical part based on the identified set of edges comprising the obtained sharp edge--  has been inserted.
In claim 13 line 17, the word “and” has been deleted.
In claim 13 line 18, following the word “edges”, the phrase --; and designing the 3D modelled object representing the mechanical part based on the identified set of edges comprising the obtained sharp edge-- has been inserted.
has been deleted.
In claim 17 line 18, following the word “edges”, the phrase --; and designing the 3D modelled object representing the mechanical part based on the identified set of edges comprising the obtained sharp edge-- has been inserted.
Allowable Subject Matter
5.	Claims 1, 3-11, 13, 15-17, 19-20 are allowed.
5.0	The following is an examiner’s statement of reasons for allowance: 
5.1	In view of the amendment submitted on 11/01/2021 and the Examiner’s amendment shown above, all pending rejections of the claims are withdrawn and the claims are allowed, as neither of the cited references taken either alone or in combination with the prior art of record discloses the instant invention to include the identifying step of the independent claims, in the manner shown in the amended claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.  
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        November 16, 2021